 

Exhibit 10.1

 

Eleventh Amendment

To

 

Amended and Restated Credit Agreement

Among

 

Rex Energy Corporation,

as Borrower,

The Guarantors,

Royal Bank of Canada,

as Administrative Agent,

KeyBank National Association,

as Syndication Agent,

SunTrust Bank,

as Documentation Agent,

RBC Capital Markets,

KeyBank National Association,

and

SunTrust Bank,

as Joint Lead Arrangers and Joint Bookrunners,

and

The Lenders Signatory Hereto

Dated as of July 1, 2016

 

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

Eleventh Amendment to Amended and Restated Credit Agreement

This Eleventh Amendment to Amended and Restated Credit Agreement (this “Eleventh
Amendment”) dated as of July 1, 2016 is among Rex Energy Corporation, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); Royal Bank of Canada, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated as
of January 14, 2013, the Second Amendment to Amended and Restated Credit
Agreement dated as of March 26, 2014, the Third Amendment to Amended and
Restated Credit Agreement dated as of July 11, 2014, the Fourth Amendment to
Amended and Restated Credit Agreement dated as of August 15, 2014, the Fifth
Amendment to Amended and Restated Credit Agreement dated as of September 12,
2014, the Sixth Amendment to Amended and Restated Credit Agreement dated as of
December 16, 2014, the Seventh Amendment to Amended and Restated Credit
Agreement dated as of March 27, 2015, the Eighth Amendment to Amended and
Restated Credit Agreement dated as of September 4, 2015, the Ninth Amendment to
Amended and Restated Credit Agreement dated as of February 3, 2016 and the Tenth
Amendment to Amended and Restated Credit Agreement dated as of March 14, 2015,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

B.The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (such
agreement, as may be from time to time be amended, amended and restated,
supplemented or otherwise modified, the “Guaranty”).

C.The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Eleventh Amendment, shall have the
meaning ascribed such term in the Credit Agreement.  Unless otherwise indicated,
all section and article references in this Eleventh Amendment refer to sections
or articles of the Credit Agreement.

Section 2.Amendment to Section 1.02 – Certain Defined Terms.

2.1The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Benefit Street Partners Joint Development Agreement” means that certain Joint
Exploration and Development Agreement dated March 1, 2016 by and between R.E.
Gas Development LLC and OhPa Drillco, LLC, together with the ancillary documents
executed in connection therewith.

 

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other cash
expenditures that are capitalized on the financial statements of such Person in
accordance with GAAP.

 

 

Page 1

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

“Eleventh Amendment” means that certain Eleventh Amendment to Amended and
Restated Credit Agreement, dated as of July 1, 2016, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

 

“Eleventh Amendment Effective Date” has the meaning ascribed to such term in the
Eleventh Amendment.

 

“Illinois Disposition Documents” means (a) that certain Purchase and Sale
Agreement dated June 14, 2016 among PennTex Illinois Resources, Inc., Rex Energy
I, LLC, Rex Energy IV, LLC, Rex Energy Marketing, LLC, R.E. Ventures Holdings,
LLC, and Rex Energy Operating Corp. (collectively as the “Seller”) and Campbell
Development Group, LLC (as the “Purchaser”) and (b) all bills of sale,
assignments, agreements, instruments and documents executed and delivered in
connection therewith.

 

“IL Disposition Properties” means the Oil and Gas Properties and other
Properties disposed of by the Borrower and or its Subsidiaries pursuant to the
Illinois Disposition Documents.

 

“PDP Coverage Ratio” means, as of any date of determination, the ratio of (a)
Total PDP PV-9 as of such date to (b) Net Senior Secured Debt as of such date.

 

“Strip Price” means, as of any date of determination with respect to each of the
appropriate crude oil or natural gas categories included in the then most recent
Reserve Report,

 

(a)

for each of the first 12 months following such date (the “Initial Strip”), the
average of the closing contract prices for the 12 succeeding monthly futures
contracts following such date;

 

(b)

for each of the 12 months following the Initial Strip (the “Second Strip”), the
average of the closing contract prices for the next 12 succeeding monthly future
contracts following the Initial Strip;

 

(c)

for each of the 12 months following the Second Strip (the “Third Strip”), the
average of the closing contract prices for the next 12 succeeding monthly future
contracts following the Second Strip;

 

(d)

for each of the first 12 months following the Third Strip (the “Fourth Strip”),
the average of the closing contract prices for the 12 succeeding monthly futures
contracts following the Third Strip; and

 

(e)

for each month thereafter, the average of the closing contract prices for the
next 12 succeeding monthly future contracts following the Fourth Strip, and

 

(f)

in each case as quoted on the New York Mercantile Exchange or any equivalent
exchange (in either case, the “Exchange”) and published in a nationally
recognized publication for such pricing or obtained from a nationally recognized
third party as selected by the Borrower;

provided that:

 

 

(1)

if the Exchange no longer provides futures contract price quotes for 60-month
periods, the Strip Price shall be:

 

(a)

for each month of the longest available period of quotes of less than 60 months
(the “Initial Testing Period”), the average of the closing contract prices for
the “X”

 

Page 2

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

 

succeeding monthly future contracts (where “X” equals the number of months in
the Initial Testing Period), and  

 

(b)

to the extent the Initial Testing Period is longer than 12 months, for each
month after the Initial Testing Period, the average of such contract prices for
the last 12 months of such Initial Testing Period, in each case as quoted on the
Exchange and published in a nationally recognized publication for such pricing
as selected by the Administrative Agent, and

 

(2)

if the Exchange no longer provides such futures contract quotes or has ceased to
operate, the Borrower shall designate another nationally recognized commodities
exchange to replace the Exchange for purposes of the references to the Exchange
herein.

“Total PDP PV-9” means, as of any date of determination, the net present value,
discounted at nine percent (9%) per annum, of the future net revenues expected
to accrue to the Borrower’s and the Guarantors’ collective interests in the
Proved Developed Producing Reserves included in the Reserve Report most recently
delivered pursuant to Section 8.12 during the remaining expected economic lives
of such Proved Developed Producing Reserves, as calculated as set forth in this
definition.  Each calculation of such expected future net revenues shall be made
in accordance with SEC guidelines for reporting proved developed producing oil
and gas reserves, provided that in any event (a) appropriate deductions shall be
made for severance and ad valorem taxes, capital expenditures, and for
operating, gathering, transportation and marketing costs required for the
production and sale of such Oil and Gas Properties, (b) the pricing assumptions
used in determining Total PDP PV-9 for any Oil and Gas Properties shall be based
upon the Strip Price (and the Strip Price shall be determined as of the date of
determination of Total PDP PV-9), adjusted in a manner reasonably acceptable to
Administrative Agent to reflect the Borrower’s and the Guarantors’ Swap
Agreements then in effect and (c) the cash flows derived from the pricing
assumptions set forth in clause (b) above shall be further adjusted to account
for the basis differential in a manner reasonably acceptable to the
Administrative Agent.  The Total PDP PV-9 shall be calculated on a pro forma
basis, giving effect to (x) acquisitions and dispositions of Oil and Gas
Properties consummated by the Borrower and the Subsidiaries (provided that in
the case of any acquisition, the Administrative Agent shall have received a
Reserve Report, in form and substance reasonably satisfactory to it, evaluating
the Proved Developed Producing Reserves subject thereto) and (y) the Liquidation
of any Swap Agreements to which the Borrower or any Subsidiary is a party, in
each case, occurring since the date of the Reserve Report most recently
delivered pursuant to Section 8.12.

Section 3.Amendment to Section 8.13(c).  Section 8.13(c) is hereby amended by
replacing the phrase “and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
on 80% of the value of the Oil and Gas Properties” therein with the phrase “and
the Administrative Agent may send a notice to the Borrower and the Lenders that
(i) the then outstanding Borrowing Base shall be reduced by an amount as
determined by the Required Lenders to cause the Borrower to be in compliance
with the requirement to provide acceptable title information on 80% of the value
of the Oil and Gas Properties and (ii) the unacceptable Mortgaged Property
consisting of Proved Developed Producing Reserves shall be excluded from the
determination of Total PDP PV-9.

Section 4.Amendments to Article VIII.  Article VIII is hereby amended by adding
new Sections 8.19 and 8.20 to the end thereof to read as follows:

Section 8.19Acquisition of Oil and Gas Properties – Mortgage Coverage. In
connection with the acquisition of any Oil and Gas Property by the Borrower or
its Subsidiaries after the Eleventh Amendment Effective Date, the Borrower
shall, and shall cause its Subsidiaries to, grant within 30 days of such
acquisition of such Oil and Gas Properties by the Borrower or such Subsidiary,
to the Administrative Agent as security for the Indebtedness a first-priority
Lien (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on 95% of the total proved value of such additional
Oil and Gas Properties being

 

Page 3

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

acquired.  All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.  In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b). 

Section 8.20Weekly Cash Flow Model. The Borrower shall provide 13-week cash flow
forecasts for the Borrower and its Subsidiaries, which shall be reported
bi-weekly beginning on August 1, 2016 and shall include a variance to budget
analysis and a description of material variances, and otherwise be in form and
substance reasonably satisfactory to the Agent and the Lenders, which shall be
delivered to the Agent on Tuesday of each applicable week.

Section 5.Amendment to Section 9.01(a).  Section 9.01(a) is hereby amended and
restated in its entirety to read as follows:

(a)PDP Coverage Ratio.  The Borrower will not permit, as of the last day of any
fiscal quarter ending on or after September 30, 2016, the PDP Coverage Ratio to
be less than 1.65 to 1.00.

Section 6.Amendment to Section 9.01(c).  Section 9.01(c) is hereby amended and
restated in its entirety to read as follows:

(c)Current Ratio.  The Borrower will not permit, as of the last day of any
fiscal quarter ending on or after March 31, 2016, its ratio of (i) consolidated
current assets (including (a) reimbursements owed to the Borrower and its
Subsidiaries pursuant to the Benefit Street Partners Joint Development Agreement
which will be received within 90 days following the end of such fiscal quarter
and (b) the unused amount of the total Commitments, but excluding (1) non-cash
assets under FASB ASC 815 and (2) non-cash deferred taxes) as of such day to
(ii) consolidated current liabilities (excluding (u) non-cash obligations under
FASB ASC 815, (v) current maturities under this Agreement, (w) non-cash deferred
taxes, (x) accruals related to bond and loan costs that are capitalized and
amortized over the term of such Debt per GAAP; (y) accruals for discretionary
payments which are currently suspended; and (z) non-cash accruals related to ASC
840) as of such day to be less than 1.0 to 1.0.

Section 7.Amendment to Section 9.21.  Section 9.21 is hereby amended by amending
and restating the first proviso therein in its entirety to read as follows:

provided that, (x) so long as no Default, Event of Default or Borrowing Base
Deficiency would exist immediately after giving effect to any concurrent
repayment of Debt with the net cash proceeds of such issuance, exchange or sale,
if any, the Borrower may prepay Second Lien Notes with the net cash proceeds of
any issuance, exchange or sale of common Equity Interests (other than
Disqualified Capital Stock) of the Borrower and (y) following (1) the
disposition of all of the IL Disposition Properties and receipt of cash proceeds
by the Borrower or its Subsidiaries from such dispositions in an aggregate
amount equal to or greater than $40,000,000 (as such amount is reduced pursuant
to customary purchase price adjustments included in the Illinois Disposition
Documents) and (2) the Borrower’s Redemption of Second Lien Notes in an
aggregate stated principal amount of greater than $200,000,000 on or after June
28, 2016, then so long as (A) no Default or Event of Default would exist
immediately after giving effect to any concurrent payment of Debt with the
proceeds from the IL Disposition Properties, if any, and (B) the Borrower has
Liquidity of at least $10,000,000 immediately after giving effect to any
concurrent payment of Debt with the proceeds from the IL Disposition Properties,
if any, the Borrower may prepay Second Lien Notes with up to $10,000,000 of
proceeds received from the sale of the IL Disposition Properties on or prior to
October 1, 2016;

 

Page 4

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

Section 8.Amendment to Article IX.  Article IX is hereby amended by adding a new
Section 9.22 at the end thereof to read as follows: 

Section 9.22Capital Expenditures. If at the end of any fiscal quarter during
fiscal year 2016 or fiscal year 2017, the aggregate amount of Capital
Expenditures made by the Borrower and the Consolidated Subsidiaries for such
fiscal year exceeds $65,000,000, then the Borrower will not permit any
additional Capital Expenditures to be made by the Borrower and the Consolidated
Subsidiaries unless the PDP Coverage Ratio as of the last day of such fiscal
quarter is greater than 2.00 to 1.00.

Section 9.Amendment to Section 10.01(d).  Section 10.01(d) is hereby amended by
replacing the phrase “Section 8.18” therein with the phrase “Section 8.18,
Section 8.19”.

Section 10.Borrowing Base Maintenance.  For the period from and including the
Eleventh Amendment Effective Date (as defined below) to but excluding the next
Redetermination Date, the Borrowing Base shall be an amount equal to
$190,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Sections 2.07(e), 2.07(f),
2.07(g), 8.13(c) or 9.12(d) of the Credit Agreement.  This Borrowing Base
maintenance shall constitute the July 2016 Redetermination.

Section 11.Conditions Precedent.  This Eleventh Amendment shall become effective
on the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Eleventh Amendment Effective Date”):

11.1Eleventh Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Eleventh Amendment from the Borrower, each
other Obligor and the Required Lenders.

11.2No Default.  No Default or Event of Default shall be continuing as of the
Eleventh Amendment Effective Date.

11.3Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Eleventh Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

11.4Moraine East Area and Warrior North Area Wells.  The Administrative Agent
shall have received a certificate from a Responsible Officer certifying that, as
of the Eleventh Amendment Effective Date, and for each of the Moraine East Area
and the Warrior North Area, attached thereto is a true and complete list of (i)
all wells of the Borrower and its Subsidiaries for which drilling has commenced
(but has not been completed), (ii) all drilled and completed (but not producing)
wells of the Borrower and its Subsidiaries, (iii) all producing wells of the
Borrower and its Subsidiaries, and (iv) each of the 23 wells for which the
Borrower expects to drill in the Moraine East Area and Warrior North Area in
calendar year 2016 as contemplated under the Benefit Street Partners Joint
Development Agreement (the wells identified in this clause (iv), the “2016
Scheduled Wells”).  

11.5Mortgage and Title Coverage.  The Administrative Agent shall have received:

(a)executed and notarized deeds of trust/mortgages or amendments and supplements
to existing deeds of trust/mortgages in form satisfactory to the Administrative
Agent, to the extent necessary so that the Mortgaged Properties represent at
least 95% of the total value of the proved Oil and Gas Properties of the
Borrower and the Subsidiaries evaluated in the most recently delivered Reserve
Report; and

(b)together with title information previously delivered to the Administrative
Agent, title information satisfactory to the Administrative Agent on at least
80% of the total value of the proved Oil and Gas Properties of the Borrower and
the Subsidiaries evaluated in the most recently delivered Reserve Report.

 

Page 5

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

The Administrative Agent is hereby authorized and directed to declare this
Eleventh Amendment to be effective and to declare the occurrence of the Eleventh
Amendment Effective Date when it has received documents confirming compliance
with the conditions set forth in this Section 11 or the waiver of such
conditions in accordance with Section 12.02 of the Credit Agreement.  Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.  For purposes of determining compliance with
the conditions specified in this Section 11, each Lender that has signed this
Eleventh Amendment shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender, unless
the Administrative Agent shall have received written notice from such Lender
prior to the Eleventh Amendment Effective Date specifying its objection thereto.

Section 12.Limited Waivers.  

(a)Section 9.01(c) provides that the Borrower will not, as of the last day of
any fiscal quarter ending on or after March 31, 2016, permit its ratio of
(i) consolidated current assets to (ii) consolidated current liabilities as of
such day to be less than 1.0 to 1.0 (such financial covenant, the “Current Ratio
Covenant”).  The Borrower has informed the Administrative Agent and the Lenders
that the Borrower does not expect to be in compliance with the Current Ratio
Covenant as of the last day of the fiscal quarter ending June 30,
2016.  Accordingly, the Borrower has requested that the Lenders waive, and the
Lenders do hereby waive, the Borrower’s compliance with the Current Ratio
Covenant as of the last day of the fiscal quarter ending June 30, 2016.

(b)The Borrower has informed the Administrative Agent and the Lenders that the
disposition of the Illinois Disposition Properties will result in an automatic
reduction of the Borrowing Base then in effect pursuant to Section 9.12(d) (the
“Asset Disposition BB Reduction Requirement”).  The Borrower has requested that
the Lenders waive, and the Lenders do hereby waive, the Asset Disposition BB
Reduction Requirement that would occur solely as a result of the disposition of
the Illinois Disposition Properties; provided that, it is a condition to the
foregoing waiver that the Illinois Disposition Properties are disposed of on or
before the next Scheduled Redetermination Date; and provided further, for the
avoidance of doubt, the foregoing waiver is only given for the Asset Disposition
BB Reduction Requirement and this waiver shall in no event be construed to waive
any other reductions to the Borrowing Base made in accordance with the terms and
conditions of the Credit Agreement that are based on dispositions of any other
Property or the Liquidation of any Swap Agreements (it being understood and
agreed that a disposition of any other Property or the Liquidation of any Swap
Agreements regulated by Section 2.07(f) or a disposition of Property regulated
by Section 9.12(d) in each case on or prior to the next Scheduled
Redetermination Date will result in a reduction of the Borrowing Base pursuant
to Section 2.07(f) or Section 9.12(d), as the case may be, unless, in each case,
the requirements of such sections are otherwise waived in a separate written
agreement in accordance with Section 12.02).

Except as expressly waived herein, all covenants, obligations and agreements of
the Obligors contained in the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their terms.  Without
limitation of the foregoing, the foregoing waivers are hereby granted to the
extent and only to the extent specifically stated herein and for no other
purpose and shall not be deemed to (a) be a consent or agreement to, or waiver
or modification of, or amendment to, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
(b) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of any Obligor or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Granting the
waivers set forth herein does not and should not be construed to be an assurance
or promise that consents or waivers will be granted in the future, whether for
the matters herein stated or on other unrelated matters.

 

Page 6

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

Section 13.Affirmative Covenants Regarding Mortgage the Title.  On or prior to
30 days following the Eleventh Amendment Effective Date (or on or prior to such
later date as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received: 

13.1executed and notarized deeds of trust/mortgages or amendments and
supplements to existing deeds of trust/mortgages in form satisfactory to the
Administrative Agent, to the extent necessary so that (i) 100% of the Borrower’s
and its Subsidiaries’ interests in the leases covering tracts traversed by the
wellbore related to each drilled and completed (but not producing) well and each
well for which drilling has commenced (but has not been completed) identified in
the certificate delivered pursuant to Section 11.4 are Mortgaged Properties,
(ii) 100% of the Borrower’s and its Subsidiaries’ interests in the leases
comprising the lands included in any designated unit related to each producing
well identified in the certificate delivered pursuant to Section 11.4 are
Mortgaged Properties, (iii) 100% of the Borrower’s and its Subsidiaries’
Prospective Interest in the leases covering tracts which will be traversed by
the wellbore related to each 2016 Scheduled Well are Mortgaged Properties, and
(iv) 100% of the Borrower’s and its Subsidiaries’ Prospective Interest in the
leases comprising the lands included in any designated unit (or, to the extent
it has been defined at such time, the unit to be designated) related to each
2016 Scheduled Well are Mortgaged Properties; and

13.2title information satisfactory to the Administrative Agent on (a) 100% of
the Borrower’s and its Subsidiaries’ interests in the leases covering tracts
traversed by the wellbore related to each drilled and completed (but not
producing) well and each well for which horizontal drilling has commenced (but
has not been completed) identified in the certificate delivered pursuant to
Section 11.4, (ii) 100% of the Borrower’s and its Subsidiaries’ interests in the
leases comprising the lands included in any designated unit related to each
producing well identified in the certificate delivered pursuant to Section 11.4,
(iii) 100% of the Borrower’s and its Subsidiaries’ Prospective Interest in the
leases covering tracts which will be traversed by the wellbore related to each
2016 Scheduled Well, and (iv) 100% of the Borrower’s and its Subsidiaries’
Prospective Interest in the leases comprising the lands included in any
designated unit (or, to the extent it has been defined at such time, the unit to
be designated) related to each 2016 Scheduled Well.

Any failure by the Borrower to comply with the mortgage and title requirements
of Section 13.1 or Section 13.2 (as it relates to 2016 Scheduled Wells) of this
Eleventh Amendment shall constitute an immediate Event of Default.  Any failure
by the Borrower to comply with the title requirements of Section 13.2 of this
Eleventh Amendment (as it relates to Oil and Gas Property other than 2016
Scheduled Wells) shall not constitute a Default or Event of Default, but instead
to the extent that the Administrative Agent is not satisfied with title to any
of such Oil and Gas Property, the Administrative Agent may send a notice to the
Borrower and the Lenders that the Borrowing Base then in effect shall be reduced
by an amount equal to the value, if any, assigned to such Oil and Gas Property
in the then effective Borrowing Base, as determined by the Administrative Agent,
and such new Borrowing Base shall become effective immediately after the
Borrower’s receipt of such notice.  Upon any adjustment to the amount of the
Borrowing Base in accordance the previous sentence, if the total Revolving
Credit Exposure exceeds the adjusted Borrowing Base, then the Borrower shall (A)
prepay the Borrowings in an aggregate principal amount equal to such excess, and
(B) if any excess remains after prepaying all of the Borrowings as a result of
an LC Exposure, cash collateralize such excess as provided in Section
2.08(j).  The Borrower shall be obligated to make such prepayment and/or cash
collateralize such excess within ninety (90) days following the date the
adjustment occurs; provided that such payment required to be made pursuant to
this sentence must be made on or prior to the Termination Date.  The provisions
of Section 3.04(c)(iv) and Section 3.04(c)(v) shall apply, mutatis mutandis, to
such prepayment required pursuant to the previous sentence.

Section 14.Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Eleventh
Amendment, after giving effect to the terms of this Eleventh Amendment, all of
the representations and warranties made by it contained in each Loan Document to
which it is a party are true and correct in all material respects as though made
on and as of the Eleventh Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true and correct in all material respects as of
such date); and (b) that after giving effect to this Eleventh Amendment and to
the transactions contemplated hereby, no Default exists or will exist under any
Loan Document to which it is a party.

 

Page 7

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

Section 15.Miscellaneous. 

15.1Confirmation.  The provisions of the Credit Agreement (as amended by this
Eleventh Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Eleventh Amendment.

15.2Ratification and Affirmation of the Obligors.  Each Obligor hereby expressly
(a) acknowledges the terms of this Eleventh Amendment; (b) ratifies and affirms
its obligations under, and acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party, and agrees that each
Loan Document to which it is a party remains in full force and effect, as
amended hereby; and (c) agrees that from and after the Eleventh Amendment
Effective Date each reference to the Credit Agreement in the Guaranty and the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Eleventh Amendment.

15.3Loan Document.  This Eleventh Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

15.4Severability.  Any provision of this Eleventh Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

15.5Successors and Assigns.  This Eleventh Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

15.6Counterparts. This Eleventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Eleventh Amendment by telecopy, facsimile or email transmission shall be
effective as delivery of a manually executed counterpart of this Eleventh
Amendment.

15.7No Oral Agreement. This written Eleventh Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.

15.8Governing Law.  This Eleventh Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

[Signatures Begin on Next Page]

 

 

 

Page 8

 

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to be
duly executed effective as of the Eleventh Amendment Effective Date.

 

BORROWER:

REX ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/Thomas Rajan

 

Name:

 

Thomas Rajan

 

Title:

 

Chief Financial Officer

 

 

 

 

GUARANTORS:

REX ENERGY OPERATING CORP.

 

 

 

 

 

By:

 

/s/Thomas Rajan

 

Name:

 

Thomas Rajan

 

Title:

 

Chief Financial Officer

 

 

 

 

 

REX ENERGY I, LLC

 

PENNTEX RESOURCES ILLINOIS, INC.

 

REX ENERGY IV, LLC

 

R.E. GAS DEVELOPMENT, LLC

 

 

 

 

 

By:

 

/s/Thomas Rajan

 

Name:

 

Thomas Rajan

 

Title:

 

Chief Financial Officer

 

 



Eleventh Amendment

Signature Page

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

ADMINISTRATIVE

ROYAL BANK OF CANADA,

AGENT, ISSUING

as Administrative Agent

BANK AND LENDER:

 

 

By:

 

/s/Susan Khokher

 

Name:

 

Susan Khokher

 

Title:

 

Manager, Agnecy

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as Issuing Bank and as Lender

 

 

 

 

 

By:

 

/s/Don J. McKinnerney

 

Name:

 

Don J. McKinnerney

 

Title:

 

Authorized Signatory

 

 



Eleventh Amendment

Signature Page

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

SYNDICATION AGENT

KEYBANK NATIONAL ASSOCIATION

AND LENDER:

 

 

 

 

By:

 

/s/John Dravenstott

 

Name:

 

John Dravenstott

 

Title:

 

Vice President

 

 

Eleventh Amendment

Signature Page

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

 

DOCUMENTATION AGENT

SUNTRUST BANK

AND LENDER:

 

 

 

 

 

 

By:

 

/s/William S. Krueger

 

Name:

 

William S. Krueger

 

Title:

 

First Vice President

 

 

Eleventh Amendment

Signature Page

LEGAL_US_W # 85608773.2

--------------------------------------------------------------------------------

 

 

LENDERS:

BMO HARRIS FINANCING, INC.

 

 

 

 

 

By:

 

/s/James A. Jerz

 

Name:

 

James A. Jerz

 

Title:

 

Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/Stephanie Harrell

 

Name:

 

Stephanie Harrell

 

Title:

 

Vice President

 

 

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

By:

 

/s/Lara Francis

 

Name:

 

Lara Francis

 

Title:

 

Vice President

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/Stephen Hartman

 

Name:

 

Stephen Hartman

 

Title:

 

Assistant Vice President

 

 

 

 

 

M&T BANK

 

 

 

 

 

By:

 

/s/James B. Hallock

 

Name:

 

James B. Hallock

 

Title:

 

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

CIT BANK, N.A.

 

 

 

 

 

By:

 

/s/Zachary Holly

 

Name:

 

Zachary Holly

 

Title:

 

Vice President

 

Eleventh Amendment

Signature Page

LEGAL_US_W # 85608773.2